Opinion issued February 9, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00983–CV




ANTHONY E. GILL, Appellant

V.

BOYD DISTRIBUTION CENTER, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 15,846*I 01




MEMORANDUM OPINIONAppellant Anthony E. Gill has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2005) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified by the Clerk of this Court, by letter dated December 29, 2005, that this appeal
was subject to dismissal, appellant Anthony E. Gill did not adequately respond.  His
response consisted of a “Memorandum in Support of Affidavit of Indigency,” filed
with this Court on January 5, 2006, in which he stated that he had proceeded pro se
in the trial court and in related proceedings before the Sixth Court of Appeals and
referred to a request to proceed in forma pauperis filed with the December 5, 2005
filed notice of appeal.  This latter “request” simply states, “Gill has proceeded forma
pauperis in the district court and in this cause on appeal previously, hence this appeal
should be forwarded the Court of Appeals for the Sixth Appellate District forma
pauperis.”  Nothing in appellant Anthony Gill’s “Memorandum in Support of
Affidavit of Indigency” or its referenced documents meet the requirements of Texas
Rule of Appellate Procedure 20.1(c) that an appellant file an affidavit of indigence
in the trial court with or before the notice of appeal.
          The appeal is dismissed for nonpayment of all required fees.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
All pending motions are denied
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.